HAMLIN, Circuit Judge
(dissenting) :
In Bullock v. Carter, 405 U.S. 134, 92 S.Ct. 849, 31 L.Ed.2d 92 (1972), the United States Supreme Court in discussing such a question in reference to filing fees in Texas said: “It must be emphasized that nothing herein is intended to cast doubt on the validity of reasonable candidate filing fees or licensing fees in other contexts.” It has not been shown in this case that the filing fee complained of is not reasonable.
Accordingly, applicant’s request for injunctive relief and a declaration that Sections 6552 and 6553 are unconstitutional should be denied.